Exhibit 10.1

 

McorpCX, Inc.

Consulting Agreement

 

This Consulting Agreement (the “Agreement”) is entered into by and between
McorpCX, Inc. and Tricia Tomko (“Consultant”) effective as of November 6, 2018.
McorpCX and its affiliates are referred to herein individually and collectively
as the “Company.”

 

 

1.

Consulting Relationship.

 

(a)     Services. During the term of this Agreement, Consultant will provide
consulting services (the “Services”) to the Company that the Company may
authorize by execution of a Statement of Work (“SOW”), the form of which is
attached to this Agreement as Exhibit A. Consultant shall use Consultant’s best
efforts to perform the Services such that the results are satisfactory to the
Company. Consultant shall perform the Services as requested by and for the
benefit of the affiliates of the Company and shall promote and protect their
respective interests to the same extent as the interests of the Company without
additional compensation. Consultant represents that Consultant is duly licensed
(as applicable) and has the qualifications, the experience and the ability to
properly perform the Services.

 

(b)     Statements of Work. Each SOW shall be issued in accordance with the
terms of this Agreement, and will contain, where appropriate, the project name,
description, and compensation. All SOWs or other forms of written authorization
shall be subject to the terms and conditions set forth in this Agreement. In the
event any conditions contained in an SOW conflict with any terms, conditions, or
clauses in this Agreement, or there is an ambiguity between the SOW and this
Agreement, then the provisions of this Agreement shall govern, unless clearly
and specifically stated otherwise in the SOW.

 

2.     Fees. As consideration for the Services to be provided by Consultant and
other obligations, the Company shall pay to Consultant the amounts specified in
the SOW.

 

3.     Expenses. Unless specified in the applicable SOW, Consultant shall not be
authorized to incur on behalf of the Company any expenses without the prior
written consent of the person designated as Company’s Consultant Contact in the
SOW. As a condition to receipt of reimbursement, Consultant shall be required to
submit to the Company reasonable evidence that the amount involved was expended
and related to Services provided under this Agreement.

 

4.     Term and Termination. This Agreement shall commence on the later date set
forth on the signature page and remain in effect until terminated by Company or
Consultant at any time upon written notice. In the event of such termination,
Consultant shall be paid for any portion of the Services that have been
performed prior to the termination. Either party may terminate this Agreement
immediately upon the other party’s default in performance or material breach of
this Agreement, including but not limited to Consultant’s obligations under the
Confidential Information and Invention Assignment Agreement between the Company
and Consultant.

 

5.     Independent Contractor. Consultant’s relationship with the Company will
be that of an independent contractor and not that of an employee.

 

(a)     Method of Provision of Services: Consultant shall be solely responsible
for determining the method, details and means of performing the Services.
Consultant may, at Consultant’s own expense, employ or engage the service of
such employees or subcontractors as Consultant deems necessary to perform the
Services required by this Agreement (the “Assistants”). Such Assistants are not
the employees of the Company and Consultant shall be wholly responsible for the
professional performance of the Services by his Assistants such that the results
are satisfactory to the Company. Consultant shall expressly advise the
Assistants of the terms of this Agreement, and shall require each Assistant to
execute a Confidential Information and Invention Assignment Agreement
substantially in the form attached to this Agreement as Exhibit B (the
“Confidentiality Agreement”).

 

 

--------------------------------------------------------------------------------

 

 

(b)     No Authority to Bind Company. Neither Consultant, nor any partner, agent
or employee of Consultant, has authority to enter into contracts that bind the
Company or create obligations on the part of the Company without the prior
written authorization of the Company’s CEO.

 

(c)     No Benefits. Consultant acknowledges and agrees that Consultant (or
Consultant’s employees, if Consultant is an entity) will not be eligible for any
Company employee benefits and, to the extent Consultant (or Consultant’s
employees, if Consultant is an entity) otherwise would be eligible for any
Company employee benefits but for the express terms of this Agreement,
Consultant (on behalf of itself and its employees) hereby expressly declines to
participate in such Company employee benefits.

 

(d)     Withholding; Indemnification. Consultant shall have full responsibility
for applicable withholding taxes for all compensation paid to Consultant, its
partners, agents or its employees under this Agreement, and for compliance with
all applicable labor and employment requirements with respect to Consultant’s
self-employment, sole proprietorship or other form of business organization, and
Consultant’s partners, agents and employees, including state worker’s
compensation insurance coverage requirements and any US immigration visa
requirements. Consultant agrees to indemnify, defend and hold the Company
harmless from any liability for, or assessment of, any claims or penalties with
respect to such withholding taxes, labor or employment requirements, including
any liability for, or assessment of, withholding taxes imposed on the Company by
the relevant taxing authorities with respect to any compensation paid to
Consultant or Consultant’s partners, agents or its employees.

 

6.     Supervision of Consultant’s Services. All of the Services to be performed
by Consultant, including but not limited to the Services, will be as agreed
between Consultant and the Company’s CEO. Consultant will be required to report
to the person designated as Company’s Consultant Contact in the applicable SOW
concerning the Services performed under this Agreement. The nature and frequency
of these reports will be left to the discretion of the CEO.

 

7.     Consulting or Other Services for Competitors. Consultant represents and
warrants that Consultant does not presently perform or intend to perform, during
the term of the Agreement, consulting or other services for, or engage in or
intend to engage in an employment relationship with, companies whose businesses
or proposed businesses in any way involve products or services which would be
competitive with the Company’s products or services, or those products or
services proposed or in development by the Company during the term of the
Agreement (except for those companies, if any, listed on Exhibit B Attachment B
attached hereto). If, however, Consultant decides to do so, Consultant agrees
that, in advance of accepting such work, Consultant will promptly notify the
Company in writing, specifying the organization with which Consultant proposes
to consult, provide services, or become employed by and to provide information
and a period of time sufficient to allow the Company to determine if such work
would conflict with the terms of this Agreement, including the terms of the
Confidentiality Agreement, the interests of the Company or further services
which the Company might request of Consultant. If the Company determines that
such work conflicts with the terms of this Agreement, the Company reserves the
right to terminate this Agreement immediately.

 

8.     Confidentiality Agreement. Consultant has signed or shall sign, a
Confidential Information and Invention Assignment Agreement substantially in the
form attached to this Agreement as Exhibit B (the “Confidentiality Agreement”)
prior to or on the date on which Consultant’s consulting services with the
Company commences. In the event that Consultant is an entity or otherwise will
be causing individuals in its employ or under its supervision to participate in
the rendering of the Services, Consultant warrants that it shall cause each of
such individuals to execute a Confidentiality Agreement in the form attached as
Exhibit B.

 

2

--------------------------------------------------------------------------------

 

 

9.     Conflicts with this Agreement. Consultant represents and warrants that
neither Consultant nor any of Consultant’s partners, employees or agents is
under any pre-existing obligation in conflict or in any way inconsistent with
the provisions of this Agreement. Consultant represents and warrants that
Consultant’s performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by Consultant
in confidence or in trust prior to commencement of this Agreement. Consultant
warrants that Consultant has the right to disclose and/or or use all ideas,
processes, techniques and other information, if any, which Consultant has gained
from third parties, and which Consultant discloses to the Company or uses in the
course of performance of this Agreement, without liability to such third
parties. Notwithstanding the foregoing, Consultant agrees that Consultant shall
not bundle with or incorporate into any deliveries provided to the Company
herewith any third party products, ideas, processes, or other techniques,
without the express, written prior approval of the Company. Consultant
represents and warrants that Consultant has not granted and will not grant any
rights or licenses to any intellectual property or technology that would
conflict with Consultant’s obligations under this Agreement. Consultant will not
knowingly infringe upon any copyright, patent, trade secret or other property
right of any former client, employer or third party in the performance of the
Services required by this Agreement.

 

10.     Miscellaneous.

 

(a)     Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, 48 hours after
being deposited in the regular mail as certified or registered mail (airmail if
sent internationally) with postage prepaid, if such notice is addressed to the
party to be notified at such party’s address or facsimile number as set forth
below, or as subsequently modified by written notice.

 

(b)     Assignment; Succession. This Agreement shall not be assignable by
Consultant, and any attempt by Consultant to assign this Agreement in whole or
in part shall be void and of no force or effect. This Agreement may be assigned
by Company without any restriction of any kind. The provisions of this Agreement
inure to the benefit of, and are binding upon, Consultant’s heirs,
representatives, executors, successors, assigns, and administrators, and shall
inure to the benefit of Company and its representatives, successors, and
assigns.

 

(c)     Entire Agreement. This Agreement represents the entire agreement between
the parties regarding its subject matter, and supersedes all prior arrangements,
contracts, or understandings between the parties relating to or concerning the
subject matter hereof. No representations, warranties, inducements, or oral
agreements have been made by Company or Consultant except as expressly set forth
herein.

 

(d)     Waiver or Modification. No waiver or modification of this Agreement or
of any covenant, condition, or limitation contained herein shall be valid unless
in writing and duly executed by the party to be bound thereby. Furthermore, no
evidence of any modification or waiver shall be offered or received as evidence
in any proceeding, arbitration, or litigation between the parties arising out of
or affecting this Agreement or the rights or obligations of any party hereunder,
unless such waiver or modification is in writing, duly executed as aforesaid.
The provisions of this Section may not be waived except as set forth herein. No
failure of any party to exercise any power given such party hereunder or to
insist upon strict compliance by any party with its obligations hereunder, and
no custom or practice of the parties in variance with the terms hereof, shall
constitute a waiver of any party’s right to demand exact compliance with the
terms hereof.

 

3

--------------------------------------------------------------------------------

 

 

(e)     Interpretation; Headings. This Agreement was the joint, negotiated
product of the parties. Therefore, neither party shall advance a position that
any provision hereof should be more strictly construed against the other party
on the basis that such other party prepared such provision. As used in this
Agreement, the term “including” shall mean “including, without limitation”, and
the term “includes” shall mean “includes, without limitation”. The section
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the interpretation of this Agreement. Recitals are
incorporated into this Agreement in their entirety by this reference.

 

(f)     Hold Harmless. Consultant shall indemnify and hold Company free and
harmless from any obligation, cost claim, judgment, attorneys’ fees, and
attachments arising from, growing out of, or in any way caused by the
Consultants negligence or willful misconduct relating to the services rendered
by Consultant to Company under this Agreement. Company shall indemnify and hold
Consultant free and harmless from any obligation, cost claim, judgment,
attorneys’ fees, and attachments arising from, growing out of, or in any way
connected with the services rendered by Consultant for Company including any
personal liability that may be incurred related to withholding, sales or excise
taxes, or SEC and OSC regulations. Consultant shall be indemnified and become a
party under any indemnification agreement between the Company and its officers
and directors in a similar manner as if Consultant was an employee holding the
office of Chief Financial Officer of the Company and shall be a named insured
under the Company’s Directors and Officers Insurance policy(ies).

 

(g)     Remedies; Cumulative Rights. Consultant acknowledges and agrees that any
actual or threatened breach of this Agreement will cause irreparable harm to
Company for which damages would not be an adequate remedy, and, therefore,
Company will be entitled to temporary and permanent injunctive relief with
respect thereto in addition to any other remedies, including monetary damages
and/or punitive damages. If any action is brought to enforce any provision of
this Agreement, the prevailing party shall be entitled to recover reasonable
costs and attorneys’ fees. Unless otherwise provided herein, all rights, powers,
privileges, and remedies conferred upon the parties by law, this Agreement, or
otherwise shall be cumulative.

 

(h)     Governing Law; Jurisdiction and Venue. This Agreement shall be governed
by and construed in accordance with the laws of the State of California without
reference to the conflict of law provisions thereof. The parties consent and
submit to the exclusive jurisdiction and venue of the state courts located in
San Francisco County, California and the federal courts located in San Francisco
County, California for any dispute relating to the terms, interpretation, or
performance of this Agreement.

 

(i)     Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) the court
shall have the power to modify the provision to the extent required to permit
its enforcement in a manner most closely representing the intention of the
parties as expressed herein or, if not possible, such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

 

(j)     Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

4

--------------------------------------------------------------------------------

 

 

(k)     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same instrument. Delivery of an executed counterpart of a
signature page to this agreement by facsimile or other electronic means shall be
effective as delivery of a mutually-executed counterpart to the Agreement.

 

The parties have executed this Agreement on the respective dates set forth
below.

 

McorpCX, Inc.

 

Tricia Tomko

         

By:    /s/ Gregg Budoi                          

 

Signature: /s/ Tricia Tomko               

         

Name:  Gregg Budoi                           

 

Address: 30275 Jefferson Way         

         

Title: CEO & President                      

 

Westlake, OH 44145                        

         

Date: 11-6-2018

 

Date: 11-6-2018

 

 

5

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Form of Statement of Work (SOW) #1

 

Consultant Name: Tricia Tomko

 

Agreement Name: McorpCX, Inc. Consulting Agreement (“Agreement”)

 

Agreement Date: November 6, 2018

 

Project Name: CFO for McorpCX, Inc.

 

SOW Effective Date: November 6, 2018

 

This Statement of Work (“SOW”), is entered into by and between McorpCX, Inc. and
Tricia Tomko (“Consultant”) effective as of the SOW effective date above, and
will serve as the Company’s approval for the Consultant to begin work on the
project described in the following:

 

1.     Description of Services.

 

 

a.

Project Overview

 

Provide advisory services and fulfill the role of CFO.

 

 

b.

Project Scope

 

Provide strategic advisory services to the company leadership team and oversee
the quarterly and annual public company filings.

 

2.     Supervisor.

 

Consultant shall report directly to Gregg Budoi, an employee of Company, and
defined as the Company’s Consultant Contact.

 

3.     Equipment.

 

The Company shall supply Consultant with the following Equipment: N/A

 

4.     Compensation.

 

For Services rendered by Consultant under this Agreement, the Company shall
compensate Consultant as follows:

 

Consultant shall be paid $150.00 per hour.

 

Consultant shall submit weekly invoices by email to the Company’s accounting
contact at vrussell@mcorp.cx. These invoices will be paid at the end of each
month.

 

5.     Expenses.

 

The Company shall reimburse Consultant for any approved out of pocket expenses
to fulfill this SOW.

 

6

--------------------------------------------------------------------------------

 

 

Any travel expenses must be pre-authorized and any such invoices shall be due 30
days after receipt.

 

Consultant shall submit expense reports by email to the Company’s accounting
contact at vrussell@mcorp.cx. These invoices will be paid at the end of each
month.

 

6.     Other Terms.

 

This Statement of Work is entered under and subject and pursuant to the
Agreement between the Company and the Consultant. Any capitalized terms not
defined in this Statement of Work shall have the meanings ascribed to them in
the Agreement. This Statement of Work supplements and incorporates by reference
the relevant terms of the Agreement. The parties have executed this Statement of
Work on the respective dates set forth below.

 

McorpCX Inc.

Tricia Tomko

 

By:    /s/ Gregg Budoi                          

 

Signature: /s/ Tricia Tomko                

 

Title: CEO & President                      

 

Address: 30275 Jefferson Way           

 

Name: Gregg Budoi                           

 

Westlake, OH 44145                           

 

Date: 11-6-2018

 

Date: 11-6-2018

 

7

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

McorpCX, Inc.

Confidential Information and

Invention Assignment Agreement

 

As a condition of the undersigned Consultant becoming retained as a consultant
(or the consulting relationship being continued) by McorpCX, Inc. or any of its
current or future subsidiaries, affiliates, successors or assigns (collectively,
the “Company”), and in consideration of Consultant’s consulting relationship
with the Company and Consultant’s receipt of the compensation now and hereafter
paid to Consultant by the Company, Consultant agrees to the following:

 

1.     Consulting Relationship. Consultant understands and acknowledges that
this Agreement does not alter, amend or expand upon any rights Consultant may
have to continue in a consulting relationship with, or in the duration of
Consultant’s consulting relationship with, the Company under any existing
agreements between the Company and me, including but not limited to the
consulting agreement entered into by and between the Company and Consultant (the
“Consulting Agreement”), or under applicable law. Any consulting relationship
between the Company and me, whether commenced prior to or upon the date of this
Agreement, shall be referred to herein as the “Relationship.”

 

2.     Confidentiality.

 

(a)     Confidential Information. Consultant understands that “Confidential
Information” means any information treated and/or maintained by the Company or
any other person as confidential and/or proprietary, whether oral or written or
in tangible form, and whether or not it is designated or otherwise marked as
confidential or proprietary, including trade secrets, non-public intellectual
property and other property rights, as well as technical data, trade secrets or
know-how, including, but not limited to, research, present and future
methodologies, business development and product plans, products, services,
suppliers, employees, , vendors, contractors, client and customer lists and
clients and customers (including, but not limited to, clients and customers of
the Company on whom Consultant called or with whom Consultant became acquainted
during the Relationship), prices and costs, markets, software, developments,
inventions, laboratory notebooks, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, licenses,
finances, budgets, forecasts, market testing, specifications, configurations,
designs, drawings, apparatuses, sketches, data, any and all confidential or
proprietary business information and interests protectable under applicable law,
or other information all of the aforementioned “Confidential Information” which
was disclosed to Consultant by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment or created
by Consultant during the period of the Relationship, whether or not during
working hours. Consultant understands that “Confidential Information” includes,
but is not limited to, information pertaining to any aspects of the Company’s
business which is either information not known by actual or potential
competitors of the Company or other third parties not under confidentiality
obligations to the Company, or is otherwise proprietary information of the
Company or its customers or suppliers, whether of a technical nature or
otherwise. Consultant further understands that Confidential Information does not
include any of the foregoing items which has become publicly and widely known
and made generally available through no wrongful act of Consultant or of others
who were under confidentiality obligations as to the item or items involved or
Confidential Information that was known by the Consultant prior to the Effective
Date of this Agreement.

 

8

--------------------------------------------------------------------------------

 

 

(b)     Ownership; Nondisclosure. Consultant agrees at all times during the term
of Consultant’s Relationship with the Company and thereafter, to hold in
strictest confidence, and not to use, except for the benefit of the Company to
the extent necessary to perform Consultant’s obligations to the Company under
the Relationship, or to disclose to any third party without written
authorization of the Company, any Confidential Information of the Company which
Consultant obtains or creates. Consultant agrees that Consultant’s relationship
with Company does not vest in Consultant any interest in any Confidential
Information, other than the right to use Confidential Information in the regular
course of discussions or as necessary to perform Consultant’s duties and
obligations under any written agreement with Company relating to the
Relationship in accordance with the terms and conditions of such agreement, and
that the use or duplication of Confidential Information in any other business or
for any other purpose would constitute an unfair method of competition.
Consultant acknowledges and agrees that all Confidential Information, regardless
of whether or when created or received by Consultant, belongs to Company, a
client, or any of their respective affiliates or suppliers, may contain trade
secrets belonging to Company, a client, or any of their respective affiliates or
suppliers, and is disclosed to Consultant or authorized for Consultant’s use
solely on the condition that Consultant agree, and Consultant hereby does agree,
that Consultant: (i) will not use Confidential Information, directly or
indirectly, in any other business or capacity or for Consultant’s own or any
other person’s benefit or purpose, except as permitted by this Agreement or as
authorized in writing by Company; (ii) will maintain the absolute
confidentiality of Confidential Information during and after the term of
discussions, the Relationship, and at any later time; (iii) will not make
unauthorized copies of any portion of Confidential Information disclosed in
written form or any other form that may be copied or duplicated; and (iv) will
adopt and implement all reasonable procedures that either Company or any client
may prescribe from time to time to prevent unauthorized use or disclosure of
Confidential Information, including restrictions on disclosure to Company
employees or suppliers, and the use of non-disclosure and non-competition
agreements that Company or any client may prescribe or approve for Consultant’s
shareholders, partners, members, officers, managers, directors, employees,
independent contractors, agents, or representatives who may have access to
Confidential Information.

 

(c)     Use And Return. Consultant agrees that all Confidential Information and
all other information, documents, and things (such as, but not limited to,
programs, software, files, documentation, reports, lists, computers,
peripherals, books, manuals, supplies, equipment, e-mail messages, and voice
mail messages) that Consultant make or that come into Consultant’s possession by
reason of discussions or the Relationship are the property of Company, a client,
or their respective affiliates or suppliers (and are not Consultant’s property).
Consultant agrees that Consultant will not use them in any way except in the
regular course of discussions or as necessary to perform Consultant’s duties and
obligations under any written agreement with Company relating to the
Relationship in accordance with the terms and conditions of such agreement, and
Consultant agrees that Consultant will return them to Company promptly upon
request of Company. Consultant agrees that Consultant will not take, reproduce,
or retain originals of any Confidential Information or any information,
documents, or things of Company, any client, or any of their respective
affiliates without the express written permission of Company.

 

(d)     Unauthorized Disclosure. Consultant shall notify Company immediately
upon the discovery of any unauthorized use or disclosure of any Confidential
Information, and will cooperate with Company in every reasonable way to assist
Company in regaining possession of the Confidential Information and in
preventing its further unauthorized use or disclosure.

 

(e)     Compelled Disclosure. If Consultant is required to disclose any
Confidential Information by order of a court or other legal authority, or by
operation of law, Consultant will give Company prompt written notice thereof,
and will consult and cooperate with Company and provide reasonable assistance as
requested by Company in its efforts to prevent or narrow the disclosure or to
obtain a protective order, decree, or other reliable assurance that confidential
treatment will be accorded the information disclosed. To the fullest extent
permitted by law Consultant will continue to protect as confidential and
proprietary under this Agreement all Confidential Information disclosed in
response to a court order, subpoena, regulation, or other process of law.

 

9

--------------------------------------------------------------------------------

 

 

(f)     Prior Obligations. Consultant represents that Consultant’s performance
of all terms of this Agreement as a consultant of the Company has not breached
and will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by Consultant prior or subsequent to the commencement
of Consultant’s Relationship with the Company, and Consultant will not disclose
to the Company, or use, any inventions, confidential or non-public proprietary
information or material belonging to any previous client, employer or any other
party. Consultant will not induce the Company to use any inventions,
confidential or non-public proprietary information or material belonging to any
previous client, employer or any other party. If Consultant uses Consultant’s
own inventions, trade secrets, or other proprietary information, by doing so,
Consultant automatically confers on Company the unrestricted right to use freely
all such information.

 

(g)     Third Party Information. Consultant recognizes that the Company has
received and in the future will receive confidential or proprietary information
from its clients, customers, licensees, employees, contractors, suppliers,
vendors, licensors and other third parties subject to a duty on the Company’s
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
Consultant’s work for the Company consistent with the Company’s agreement with
such third party.

 

(h)     No Expectation of Privacy. Consultant agrees that Consultant has no
expectation of privacy with respect to Company’s telecommunications, software,
networking, or information processing systems (including computer files,
e-mails, and voice mail messages), and that Consultant’s activity and any files
and messages on or using any of these systems may be monitored at any time
without notice.

 

(i)     Additional Obligations. Consultant acknowledges that Company may, from
time to time, enter into or renew agreements with other persons, including
federal, state, and local governments or agencies thereof, related to the
Relationship that impose certain obligations or restrictions on Company
regarding Confidential Information or other information identified in those
agreements. Consultant agrees to be bound by all such obligations and
restrictions and to take all action necessary to honor the obligations of
Company thereunder, including signing such confidentiality, non-disclosure, and
other agreements as may be required by other persons or third parties as a
condition to Company obtaining or using Confidential Information or other
information identified in those agreements. Consultant further acknowledges that
in connection with discussions or the Relationship, Consultant may come into
possession or knowledge of the Confidential Information of another person in the
absence of any agreement with that person regarding such information, and
Consultant agree that in such event Consultant will protect and maintain the
confidentiality of such Confidential Information to the same extent as
Consultant is obligated to protect and maintain the confidentiality of
Confidential Information under this Agreement and subject to the same
restrictions on disclosure and use of Confidential Information set forth in this
Agreement.

 

(j)     Competitive Use. Consultant agrees not to use any Confidential
Information to compete with Company, either directly or indirectly, in any
manner, during or after discussions or the Relationship at any time.

 

10

--------------------------------------------------------------------------------

 

 

(k)     Disclaimer. PROPRIETARY INFORMATION IS PROVIDED OR OTHERWISE MADE
AVAILABLE BY COMPANY HEREUNDER "AS IS," AND COMPANY MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS, IMPLIED, OR OTHERWISE, REGARDING THE ACCURACY OR
COMPLETENESS OF ANY CONFIDENTIAL INFORMATION. NEITHER COMPANY NOR ANY OF ITS
AFFILATES, SUPPLIERS, OR CLIENTS SHALL BE LIABLE OR RESPONSIBLE FOR ANY ERRORS
OR OMISSIONS IN, OR ANY DECISIONS MADE BY YOU IN RELIANCE ON, ANY CONFIDENTIAL
INFORMATION DISCLOSED OR OTHERWISE MADE AVAILABLE UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

 

3.     Inventions.

 

(a)     Inventions Retained and Licensed. Consultant has attached hereto, as
Attachment A, a list describing with particularity all inventions, original
works of authorship, developments, improvements, and trade secrets which were
made by Consultant prior to the commencement of the Relationship (collectively
referred to as “Prior Inventions”), which belong solely to Consultant or belong
to Consultant jointly with another, which relate in any way to any of the
Company’s proposed businesses, products or research and development, and which
are not assigned to the Company hereunder; or, if no such list is attached,
Consultant represent that there are no such Prior Inventions. If, in the course
of Consultant’s Relationship with the Company, Consultant incorporates into a
Company product, process or machine a Prior Invention owned by Consultant or in
which Consultant has an interest, the Company is hereby granted and shall have a
non-exclusive, royalty-free, irrevocable, perpetual, worldwide license (with the
right to sublicense) to make, have made, copy, modify, make derivative works of,
use, sell and otherwise distribute such Prior Invention as part of or in
connection with such product, process or machine.

 

(b)     Assignment of Inventions. Consultant agrees that Consultant will
promptly make full written disclosure to the Company, will hold in trust for the
sole right and benefit of the Company, and hereby assign to the Company, or its
designee, all Consultant’s right, title and interest throughout the world in and
to any and all inventions, original works of authorship, developments, concepts,
know-how, improvements or trade secrets, whether or not patentable or
registrable under copyright or similar laws, which Consultant may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time in which Consultant
is employed by or a consultant of the Company (collectively referred to as
“Inventions”), except as provided in Section 3(e) below.

 

(c)     Maintenance of Records. Consultant agrees to keep and maintain adequate
and current written records of all Inventions made by Consultant (solely or
jointly with others) during the term of Consultant’s Relationship with the
Company. The records may be in the form of notes, sketches, drawings, flow
charts, electronic data or recordings, laboratory notebooks, and any other
format. The records will be available to and remain the sole property of the
Company at all times. Consultant agrees not to remove such records from the
Company’s place of business except as expressly permitted by Company policy
which may, from time to time, be revised at the sole election of the Company for
the purpose of furthering the Company’s business. Consultant agrees to return
all such records (including any copies thereof) to the Company at the time of
termination of Consultant’s Relationship with the Company as provided for in
Section 4.

 

(d)     Patent and Copyright Rights. Consultant agrees to assist the Company, or
its designee, at its expense, in every proper way to secure the Company, or its
designee’s, rights in the Inventions and any copyrights, patents, trademarks,
mask work rights, moral rights, or other intellectual property rights relating
thereto in any and all countries, including the disclosure to the Company or its
designee of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments, recordations,
and all other instruments which the Company or its designee shall deem necessary
in order to apply for, obtain, maintain and transfer such rights and in order to
assign and convey to the Company or its designee and any successors, assigns and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto. Consultant further agrees that Consultant’s
obligation to execute or cause to be executed, when it is in Consultant’s power
to do so, any such instrument or papers shall continue after the termination of
this Agreement until the expiration of the last such intellectual property right
to expire in any country of the world. If the Company or its designee is unable
because of Consultant’s mental or physical incapacity or unavailability or for
any other reason to secure Consultant’s signature to apply for or to pursue any
application for any United States or foreign patents, copyright, mask works, or
other registrations covering Inventions or original works of authorship assigned
to the Company or its designee as above, then Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Consultant’s agent and attorney in fact, to act for and in Consultant’s
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent, copyright or other registrations
thereon with the same legal force and effect as if originally executed by me.
Consultant hereby waives and irrevocably quitclaims to the Company or its
designee any and all claims, of any nature whatsoever, which Consultant now or
hereafter have for infringement of any and all proprietary rights assigned to
the Company or such designee.

 

11

--------------------------------------------------------------------------------

 

 

4.     Returning Company Documents. Consultant agrees that, at the time of
termination of Consultant’s Relationship with the Company, Consultant will
deliver to the Company (and will not keep in Consultant’s possession, recreate
or deliver to anyone else) any and all devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, laboratory notebooks, materials, flow charts, equipment, other
documents or property, or reproductions of any of the aforementioned items,
developed by Consultant pursuant to the Relationship or otherwise belonging to
the Company, its successors or assigns. Consultant further agrees that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. In the
event of the termination of the Relationship, Consultant agrees to sign and
deliver the “Termination Certification” attached hereto as Exhibit C.

 

5.     Notification to Other parties. Consultant hereby grants consent to
notification by the Company to any other parties besides the Company with whom
Consultant maintains a consulting or employment relationship, including parties
with whom such relationship commences after the effective date of this
Agreement, about Consultant’s rights and obligations under this Agreement.

 

6.     Solicitation of Employees, Consultants and Other Parties. Consultant
agrees that during the term of Consultant’s Relationship with the Company, and
for a period of twelve (12) months immediately following the termination of
Consultant’s Relationship with the Company for any reason, whether with or
without cause, Consultant shall not either directly or indirectly solicit,
induce, recruit or encourage any of the Company’s employees, consultants,
suppliers, vendors or licensors to terminate their relationship with the
Company, or take away, hire or otherwise engage the services of the Company’s
employees, consultants or contractors or attempt to solicit, induce, recruit,
encourage or take away employees, consultants or contractors of the Company,
either for Consultant’s benefit or for any other person or entity. Further, for
a period of twelve (12) months following termination of Consultant’s
Relationship with the Company for any reason, with or without cause, Consultant
shall not solicit or accept any business from any client, customer or licensee
of the Company or the Company’s products, in each case, that were introduced by
the Company to Consultant or are known to Consultant or reasonably should been
known to Consultant, with respect to any business, products or services that (a)
are competitive to the products or services offered by the Company, (b)
Consultant knows or should reasonably know the Company intended or intends to
offer its clients, customer or licensees, or (c) are under development as of the
date of termination of Consultant’s Relationship with the Company.

 

12

--------------------------------------------------------------------------------

 

 

7.     Representations and Covenants.

 

(a)     Facilitation of Agreement. Consultant agrees to execute promptly any
proper oath or verify any proper document required to carry out the terms of
this Agreement upon the Company’s written request to do so.

 

(b)     Conflicts. Consultant represents that Consultant’s performance of all
the terms of this Agreement does not and will not breach any agreement
Consultant has entered into, or will enter into with any third party, including
without limitation any agreement to keep in confidence proprietary information
acquired by Consultant in confidence or in trust prior to commencement of
Consultant’s Relationship with the Company. Consultant represent that Consultant
do not presently perform or intend to perform, during the term of the Consulting
Agreement, consulting or other services for, and Consultant is not presently
employed by and have no intention of being employed by, companies who businesses
or proposed businesses in any way involve products or services which would be
competitive with the Company’s products or services, or those products or
services proposed or in development by the Company during the term of the
Consulting Agreement (except for those companies, if any, listed on Attachment B
attached hereto). If, however, Consultant decide to do so, Consultant agrees
that, in advance of accepting such employment or agreeing to perform such
services, Consultant will promptly notify the Company in writing, specifying the
organization with which Consultant propose to consult, become employed by, or
otherwise provide services to, and provide information sufficient to allow the
Company to determine if such work would conflict with the interests of the
Company or further services which the Company might request of me.

 

(c)     Voluntary Execution. Consultant certifies and acknowledges that
Consultant has carefully read all of the provisions of this Agreement and that
Consultant understands and will fully and faithfully comply with such
provisions.

 

8.     General Provisions.

 

(a)     Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without giving effect to the principles of conflict of laws. The
Parties consent and submit to the exclusive jurisdiction and venue of the state
courts located in San Francisco County, California and the federal courts
located in San Francisco County, California for any dispute relating to the
terms, interpretation, or performance of this Agreement.

 

(b)     Entire Agreement; Waiver; Modification. This Agreement sets forth the
entire agreement and understanding between the Company and Consultant relating
to the subject matter herein and merges all prior discussions between us. No
modification or amendment to this Agreement, nor any waiver of any rights under
this Agreement, will be effective unless in writing signed by both parties. No
failure of any Party to exercise any power given such Party hereunder or to
insist upon strict compliance by any Party with its obligations hereunder, and
no custom or practice of the parties in variance with the terms hereof, shall
constitute a waiver of any Party’s right to demand exact compliance with the
terms hereof.

 

(c)     Severability. If any term or provision of this Agreement or the
application thereof to any circumstance shall, in any jurisdiction and to any
extent, be invalid or unenforceable, such term or provision shall be ineffective
as to such jurisdiction to the extent of such invalidity or unenforceability
without invalidating or rendering unenforceable the remaining terms and
provisions of this Agreement or the application of such terms and provisions to
circumstances other than those as to which it is held invalid or unenforceable,
and a suitable and equitable term or provision shall be substituted therefor to
carry out, insofar as may be valid and enforceable, the intent and purpose of
the invalid or unenforceable term or provision. In the event that any court or
government agency of competent jurisdiction determines that, notwithstanding the
terms of the Consulting Agreement specifying Consultant’s Relationship with the
Company as that of an independent contractor, Consultant’s provision of services
to the Company is not as an independent contractor but instead as an employee
under the applicable laws, then solely to the extent that such determination is
applicable, references in this Agreement to the Relationship between Consultant
and the Company shall be interpreted to include an employment relationship, and
this Agreement shall not be invalid and unenforceable but shall be read to the
fullest extent as may be valid and enforceable under the applicable laws to
carry out the intent and purpose of the Agreement.

 

13

--------------------------------------------------------------------------------

 

 

(d)     Successors and Assigns. This Agreement is not assignable by Consultant,
other than to a legal entity formed and wholly owned by Consultant, and any
attempt by Consultant to assign this Agreement in whole or in part shall be void
and of no force or effect. This Agreement will be binding upon Consultant’s
heirs, executors, administrators and other legal representatives, and
Consultant’s successors and assigns, including, in the event that Consultant is
an entity, any successor entity, and will be for the benefit of the Company, its
successors, and its assigns.

 

(e)     Survival. The provisions of this Agreement will survive any termination
of the Relationship for any reason, regardless of the reason or reasons for
termination, and whether such termination is voluntary or involuntary on
Consultant’s part. Consultant agrees Company may communicate Consultant’s
obligations under this Agreement to any third party.

 

(f)     ADVICE OF COUNSEL. CONSULTANT ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, CONSULTANT HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND CONSULTANT HAS READ AND UNDERSTOOD ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

(g)     Interpretation; Headings. This Agreement was the joint, negotiated
product of the Parties. Therefore, neither Party shall advance a position that
any provision hereof should be more strictly construed against the other Party
on the basis that such other Party prepared such provision. As used in this
Agreement, the term “including” shall mean “including, without limitation”, and
the term “includes” shall mean “includes, without limitation.” The section
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the interpretation of this Agreement. Recitals are
incorporated into this Agreement in their entirety by this reference.

 

(h)     Remedies; Cumulative Rights.   Consultant acknowledges and agrees that
any actual or threatened breach of this Agreement will cause irreparable harm to
Company for which damages would not be an adequate remedy, and, therefore,
Company will be entitled to temporary and permanent injunctive relief with
respect thereto in addition to any other remedies, including monetary damages
and/or punitive damages. If any action is brought to enforce any provision of
this Agreement, the prevailing Party shall be entitled to recover reasonable
costs and attorneys’ fees. Unless otherwise provided herein, all rights, powers,
privileges, and remedies conferred upon the Parties by law, this Agreement, or
otherwise shall be cumulative.

 

(i)     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same instrument. Delivery of an executed counterpart of a
signature page to this agreement by facsimile or other electronic means shall be
effective as delivery of a mutually-executed counterpart to the Agreement.

 

14

--------------------------------------------------------------------------------

 

 

The parties have executed this Agreement on the respective dates set forth
below:

 

McorpCX Inc.

Tricia Tomko

 

By:    /s/ Gregg Budoi                          

 

By: /s/ Tricia Tomko                          

 

Name: Gregg Budoi                           

 

Name: Tricia Tomko                          

 

Title: CEO & President                      

 

Title: Chief Financial Officer           

 

Date: 11-6-2018

 

Date: 11-6-2018

 

15

--------------------------------------------------------------------------------

 

 

ATTACHMENT A

 

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP EXCLUDED UNDER SECTION
3

 


 Title 


 Date 

Identifying Number
or Brief Description

     

 

 

 

 

 

 

 

 

 

 

___ No inventions or improvements

 

___ Additional Sheets Attached

 

Signature of Consultant: /s/ Tricia Tomko                

 

Print Name of Consultant: Tricia Tomko

 

Date:11-6-2018

 

16

--------------------------------------------------------------------------------

 

 

ATTACHMENT B

 

LIST OF COMPANIES EXCLUDED UNDER SECTION 7(b)

 

 

 

 

 

 

 

___ No conflicts

 

___ Additional Sheets Attached

 

CONSULTANT: Tricia Tomko

 

 

By: /s/ Tricia Tomko                     

 

Name: Tricia Tomko

 

Title:  Chief Financial Officer      

 

Date: 11-6-2018

 

17